DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 8/29/2022 is acknowledged.
Currently, claims 1-7 are pending and examined. 
Claims 8-20 drawn to non-elected claims are being withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2022; 2/19/2021; 2/26/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, last two line: a citation “the at least one actuation group 6’” is confusing and indefinite because does not clear whether the same as “at least one actuation group” cited in line 4? The Applicant is advised to take out “6’”. Clarification is required. Claims 2-7 depending upon the rejected claim 1 are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2016/0362916 to Tomaszewski.
Re claim 1: Tomaszewski discloses a latch assembly 600 for a closure panel of a motor vehicle, comprising: a latch housing 611 for attachment to the closure panel 602 at least one actuation group 606a disposed within the latch housing 611 and being movable to latch and unlatch the closure panel 602; an electronic control circuit 610 having a latch controller 606 disposed within the latch housing 611 and coupled to the at least one actuation group 606a, and coupled to at least one remote electric motor 606d of a remote motor assembly disposed remotely from the latch housing 611, the latch controller 606 configured to monitor and control the at least one actuation group 606a and monitor and control the at least one remote electric motor 606d (Fig. 1).
Re claim 5: wherein the latch controller 606 is further configured to: monitor a state of the latch assembly and of the remote motor assembly including the at least one remote electric motor 606d; activate at least one of the at least one remote electric motor 606d and the at least one actuation group 606 in response monitoring a state of the latch assembly and of the remote motor assembly (Fig. 1).
Re claim 6: wherein the latch assembly 600 is disposed in a side door 602 of the motor vehicle 603 and the at least one remote electric motor 606d is part of a window regulator without another controller and being controlled by no other controller besides the latch controller and the latch controller 606 is further configured to move a window coupled to and movable by the at least one remote electric motor 606d.
Re claim 7: wherein the latch controller 606 is further configured to: monitor for and detect a lock signal from a key fob (see pars. [0049], [0056]) in communication with the latch controller 606 determine whether a window coupled to and movable by the at least one remote electric motor 606d is in an open position in response to detecting the lock signal from the key fob (par. [0056]); and control a latch electric motor of the at least one actuation group 606 to latch the latch assembly and control the at least one remote electric motor 606d to close the window in response to determining the window is in the open position.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a latch assembly, including a current sensing circuit for sensing a motor current and a motor voltage of the at least one remote electric motor of the remote motor assembly disposed remotely from the latch housing; the motor voltage and current sensing circuit configured to output a motor current signal and a motor voltage signal to the latch controller; and the latch controller configured to: monitor and control the at least one actuation group, determine at least one of a motor rotational position and a motor speed of the at least one remote electric motor based on at least one of the motor current signal and the motor voltage signal, and control the at least one remote electric motor using the at least one of the motor rotational position and the motor speed of the at least one remote electric motor. Claims 3-4 depending upon the objected claim 2 are also objected.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale